Title: Abigail Adams to Thomas Boylston Adams, 12 October 1800
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					my dear Thomas
					Quincy october 12th 1800
				
				I received Your Letter inclosing the one from Your Brother— I do not find the extract you mention in Wayne Paper. I would have had it inserted in J Russels before I leave here, but that I know not how it may be introduced in the U S Gazet, and it would not be proper they should clash but if there is any hesitation upon the subject in Philadelphia, there will not be any here.
				I well remember Some of the peices You allude to. keep them untill I See you— it may not be amiss to have them republishd in

Boston— you will be surprized when I tell you; health permitting, You may see me in Philadelphia in the course of a Month; I mean to stop at Rose Hill if the Family are out there; so tell my good Friends so. Your Father began to think how dismall it would be, to be so far off seperated; and my Health which suffers more here in the Winter than in a more Southern climate, at last brought him to determine that I Must go. so bag & Baggage, I must get ready in a week, make all necessary arrangements in haste; which might better have been done coolly and quietly a Month ago—independant of all Male assistance; but the Coachman, (who is now sick of a fever) and vallient Christopher. my Girls I must send by the stage. I shall do very well untill I undertake a new road. I think more of the journey from Philadelphia to Washington, than from hence, but I have one resourse there; I can press you into the service, or what will be better inlist You as a volunteer— I mentiond to You some lace; you may keep it untill You see me, if the washerwoman sends it— Mr shaw I presume will not omit to Send you the last Chatham— I will get a cover or two [fran]kd, and continue the papers whilst I stay— Waynes paper begins to assume a more federal appearence, but the state of Pensilvanna is almost any thing but what it ought to be. I consider the Election as a Mere hazard: a chance, a dye. I am morally certain we shall never have an other— if Jefferson comes in, he will have a “turbulent Sea of Liberty[”] if Pinckny—he will be hemd round. he will not be a free man nor dare to pursue measures, which may be necessary for the peace and Safety of the Country— God save the united states of America ought to be the petition of every true American— I consider the peace safety and security of it, to rest, under God, in the reElection of one in whom even the Jacobins, cannot but respect; and do. So they did Washington Devils Believe, & tremble we are told— our Government rests upon public confidence. that confidence cannot be placed in a Man little known— much less in one Distrusted, by more than half the community
				Your Aunt Cranch is better. Mrs Norten yet very ill
				adieu my dear Thomas—
				affectionatly / Yours
				
					A Adams
				
			